DETAILED ACTION

Allowable Subject Matter
Claim 5-8 allowed.

Response to Arguments
35 USC § 112 new matter
Applicant’s arguments, see p.6-7, filed 04/21/2021, with respect to section 112 new matter have been fully considered and are persuasive.  The section 112 rejection of claims 2, 9 has been withdrawn.  
This is provided that the limitation of claims 2, 9 “extending a coverage area of the residing cell to the second user apparatus in the neighbor cell” as a result of transmitting a “synchronization signal” is limited to what is described in the filed specification at p.24-25, namely, the UE2 ascertains a resource of a discovery signal transmitted from the user apparatus UE1 of the neighbor cell, so that the use apparatus UE2 can detect a discovery signal from the user apparatus UE1.

35 USC § 103
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive.  Applicant argues that the prior art fails to teach the limitations “in response to receiving a synchronization signal from a second user apparatus in the neighbor cell that is synchronized with the neighbor cell a predetermined time before the resource range in which the discovery signal can be transmitted in the neighbor cell.”  The examiner respectfully disagrees.  Fodor (US-20150305075) at [0058, 0074] teaches that there is a pre-determined maximum time limit to perform synchronization and match between the two CRNTIs before the discovery process can continue.  The claims remain unpatentable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor (US-20150156619) in further view of Fodor (US-20150305075), Raghothaman (US-20140349694), Gorokhov (US-20100309861).
As to claim 2, 9: Fodor ‘619 teaches a user apparatus (UE-A 122), for use in a radio communication system including a base station forming a cell (fig.7: UE-A 122 and eNB-A 112), configured to receive a discovery signal of device-to-device communication (abstract: discovery beacon; fig.7: UE-B 121 sends discovery beacon to UE-A 122), comprising: a processor; a receiver, the receiver configured to receive (UE-A 122), from a base station of a residing cell (fig.7: eNB-A 112), a resource range in which a discovery signal can be transmitted in a neighbor cell (fig.7 and [0167, 0168]: eNB-A informs UE-A and eNB-B informs UE-B of time and frequency resources to be implemented in discovery), and the receiver further configured to receive (at UE-A 122) a discovery signal (fig.7: this is the beacon sent by UE-B) at a time position that is synchronized with the neighbor cell (fig.7 and [0166-168]: first and second cell operators are in communication with each other where they inform each other of their respective time/frequency settings for beacons communicated the UE’s in discovery).
Fodor may not explicitly teach in response to receiving a synchronization signal from a second user apparatus in the neighbor cell that is synchronized with the neighbor cell a predetermined time before the resource range in which the discovery signal can be transmitted in the neighbor cell.  However, Fodor ‘075 teaches in response to receiving (“the receiver further configured to receive … in response to receiving” can be simplified to “receiving a synchronization signal then receiving a discovery signal”) a synchronization signal from a second user apparatus in the neighbor cell (UE-B of eNB-B) that is synchronized with the neighbor cell a predetermined time before the resource range in which the discovery signal can be transmitted in the neighbor cell ([0057]: UE-A and UE-B exchange synchronization signals as a part of the discovery process; [0058, 0074]: pre-determined maximum time limit to perform synchronization and match between the two CRNTIs and the discovery process can continue).
Thus, it would have been obvious to one of ordinary skill in the art to implement UE’s exchanging synchronization signals, taught by Fodor ‘075, into the D2D communication system, taught by Fodor, in order to enable UE’s to establish a D2D connection. In addition it would have been obvious to combine Fodor and Fodor ‘075 in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Fodor may not explicitly teach and a transmitter configured to transmit a synchronization signal that is synchronized with the residing cell and that is for extending a coverage area of the residing cell to the second user apparatus in the neighbor cell.  However, Raghothaman teaches and a transmitter configured to transmit a synchronization signal that is synchronized with the residing cell and that is for extending a coverage area of the residing cell to the second user apparatus in the neighbor cell ([0079, 97], fig.3: D2D synchronization sent by UE enabling communication between UE-residing and UE-neighbor enabling UE-neighbor to have extended coverage with BS-residing).
Thus, it would have been obvious to one of ordinary skill in the art to implement UE transmitting a synchronization signal, taught by Raghothaman ([0079, 97]), into the D2D communication system, taught by Fodor, in order to initiate communications between UE’s ([0062]). In addition it would have been obvious to combine Fodor and Raghothaman in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Fodor may not explicitly teach wherein the residing cell and the neighbor cell are not the same cell.  However, Gorokhov teaches wherein the residing cell and the neighbor cell are not the same cell ([0085-88]).
Thus, it would have been obvious to one of ordinary skill in the art to implement exchange of communication parameters between neighboring cells, taught by Gorokhov, into the synchronization system, taught by Fodor ‘075, in order to enable communication between disparate cells ([0085-88]). In addition it would have been obvious to combine Gorokhov and Fodor ‘075 in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C OH/Primary Examiner, Art Unit 2466